Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.112 Filed 11/25/20 Page 1 of 234




                          EXHIBIT 3
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.113 Filed 11/25/20 Page 2 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.114 Filed 11/25/20 Page 3 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.115 Filed 11/25/20 Page 4 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.116 Filed 11/25/20 Page 5 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.117 Filed 11/25/20 Page 6 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.118 Filed 11/25/20 Page 7 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.119 Filed 11/25/20 Page 8 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.120 Filed 11/25/20 Page 9 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.121 Filed 11/25/20 Page 10 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.122 Filed 11/25/20 Page 11 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.123 Filed 11/25/20 Page 12 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.124 Filed 11/25/20 Page 13 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.125 Filed 11/25/20 Page 14 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.126 Filed 11/25/20 Page 15 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.127 Filed 11/25/20 Page 16 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.128 Filed 11/25/20 Page 17 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.129 Filed 11/25/20 Page 18 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.130 Filed 11/25/20 Page 19 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.131 Filed 11/25/20 Page 20 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.132 Filed 11/25/20 Page 21 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.133 Filed 11/25/20 Page 22 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.134 Filed 11/25/20 Page 23 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.135 Filed 11/25/20 Page 24 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.136 Filed 11/25/20 Page 25 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.137 Filed 11/25/20 Page 26 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.138 Filed 11/25/20 Page 27 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.139 Filed 11/25/20 Page 28 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.140 Filed 11/25/20 Page 29 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.141 Filed 11/25/20 Page 30 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.142 Filed 11/25/20 Page 31 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 1-3, PageID.143 Filed 11/25/20 Page 32 of 234




      20.     When I asked for the number of ballots that had been counted or processed at each

              counting board, I was denied information. I was told I had to get it online. I requested

              a print out and was told to access it online. Therefore, I was unable to get a total vote

              count from each counting board.



       Dated: November 8, 2020
                                                              Christopher Schomak




              Kimberly A. Moln
     NOTARY PUBLIC · STATE OF MICHIGAN
              �ounty of Wayne

                           ----
     My Comm1ss1on Expires 10/23/2024
     Acting In the County or




                                                   -3-
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.144
                                         PageID.66 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page33
                                                                         33ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.145
                                         PageID.67 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page34
                                                                         34ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.146
                                         PageID.68 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page35
                                                                         35ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.147
                                         PageID.69 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page36
                                                                         36ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.148
                                         PageID.70 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page37
                                                                         37ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.149
                                         PageID.71 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page38
                                                                         38ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.150
                                         PageID.72 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page39
                                                                         39ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.151
                                         PageID.73 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page40
                                                                         40ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.152
                                         PageID.74 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page41
                                                                         41ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.153
                                         PageID.75 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page42
                                                                         42ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.154
                                         PageID.76 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page43
                                                                         43ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.155
                                         PageID.77 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page44
                                                                         44ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.156
                                         PageID.78 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page45
                                                                         45ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.157
                                         PageID.79 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page46
                                                                         46ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.158
                                         PageID.80 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page47
                                                                         47ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.159
                                         PageID.81 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page48
                                                                         48ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.160
                                         PageID.82 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page49
                                                                         49ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.161
                                         PageID.83 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page50
                                                                         50ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.162
                                         PageID.84 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page51
                                                                         51ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.163
                                         PageID.85 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page52
                                                                         52ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.164
                                         PageID.86 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page53
                                                                         53ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.165
                                         PageID.87 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page54
                                                                         54ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.166
                                         PageID.88 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page55
                                                                         55ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.167
                                         PageID.89 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page56
                                                                         56ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.168
                                         PageID.90 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page57
                                                                         57ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.169
                                         PageID.91 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page58
                                                                         58ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.170
                                         PageID.92 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page59
                                                                         59ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.171
                                         PageID.93 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page60
                                                                         60ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.172
                                         PageID.94 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page61
                                                                         61ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.173
                                         PageID.95 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page62
                                                                         62ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.174
                                         PageID.96 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page63
                                                                         63ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.175
                                         PageID.97 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page64
                                                                         64ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.176
                                         PageID.98 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page65
                                                                         65ofof234
                                                                                234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    1-3, PageID.177
                                         PageID.99 Filed
                                                    Filed11/11/20
                                                          11/25/20 Page
                                                                    Page66
                                                                         66ofof234
                                                                                234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.100
                                        PageID.178 Filed 11/11/20
                                                         11/25/20 Page 67 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.101
                                        PageID.179 Filed 11/11/20
                                                         11/25/20 Page 68 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.102
                                        PageID.180 Filed 11/11/20
                                                         11/25/20 Page 69 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.103
                                        PageID.181 Filed 11/11/20
                                                         11/25/20 Page 70 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.104
                                        PageID.182 Filed 11/11/20
                                                         11/25/20 Page 71 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.105
                                        PageID.183 Filed 11/11/20
                                                         11/25/20 Page 72 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.106
                                        PageID.184 Filed 11/11/20
                                                         11/25/20 Page 73 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.107
                                        PageID.185 Filed 11/11/20
                                                         11/25/20 Page 74 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.108
                                        PageID.186 Filed 11/11/20
                                                         11/25/20 Page 75 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.109
                                        PageID.187 Filed 11/11/20
                                                         11/25/20 Page 76 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.110
                                        PageID.188 Filed 11/11/20
                                                         11/25/20 Page 77 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.111
                                        PageID.189 Filed 11/11/20
                                                         11/25/20 Page 78 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.112
                                        PageID.190 Filed 11/11/20
                                                         11/25/20 Page 79 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.113
                                        PageID.191 Filed 11/11/20
                                                         11/25/20 Page 80 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.114
                                        PageID.192 Filed 11/11/20
                                                         11/25/20 Page 81 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.115
                                        PageID.193 Filed 11/11/20
                                                         11/25/20 Page 82 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.116
                                        PageID.194 Filed 11/11/20
                                                         11/25/20 Page 83 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.117
                                        PageID.195 Filed 11/11/20
                                                         11/25/20 Page 84 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.118
                                        PageID.196 Filed 11/11/20
                                                         11/25/20 Page 85 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.119
                                        PageID.197 Filed 11/11/20
                                                         11/25/20 Page 86 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.120
                                        PageID.198 Filed 11/11/20
                                                         11/25/20 Page 87 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.121
                                        PageID.199 Filed 11/11/20
                                                         11/25/20 Page 88 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.122
                                        PageID.200 Filed 11/11/20
                                                         11/25/20 Page 89 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.123
                                        PageID.201 Filed 11/11/20
                                                         11/25/20 Page 90 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.124
                                        PageID.202 Filed 11/11/20
                                                         11/25/20 Page 91 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.125
                                        PageID.203 Filed 11/11/20
                                                         11/25/20 Page 92 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.126
                                        PageID.204 Filed 11/11/20
                                                         11/25/20 Page 93 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.127
                                        PageID.205 Filed 11/11/20
                                                         11/25/20 Page 94 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.128
                                        PageID.206 Filed 11/11/20
                                                         11/25/20 Page 95 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.129
                                        PageID.207 Filed 11/11/20
                                                         11/25/20 Page 96 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.130
                                        PageID.208 Filed 11/11/20
                                                         11/25/20 Page 97 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.131
                                        PageID.209 Filed 11/11/20
                                                         11/25/20 Page 98 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.132
                                        PageID.210 Filed 11/11/20
                                                         11/25/20 Page 99 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.133
                                        PageID.211 Filed 11/11/20
                                                         11/25/20 Page 100 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.134
                                        PageID.212 Filed 11/11/20
                                                         11/25/20 Page 101 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.135
                                        PageID.213 Filed 11/11/20
                                                         11/25/20 Page 102 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.136
                                        PageID.214 Filed 11/11/20
                                                         11/25/20 Page 103 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.137
                                        PageID.215 Filed 11/11/20
                                                         11/25/20 Page 104 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.138
                                        PageID.216 Filed 11/11/20
                                                         11/25/20 Page 105 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.139
                                        PageID.217 Filed 11/11/20
                                                         11/25/20 Page 106 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.140
                                        PageID.218 Filed 11/11/20
                                                         11/25/20 Page 107 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.141
                                        PageID.219 Filed 11/11/20
                                                         11/25/20 Page 108 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.142
                                        PageID.220 Filed 11/11/20
                                                         11/25/20 Page 109 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.143
                                        PageID.221 Filed 11/11/20
                                                         11/25/20 Page 110 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.144
                                        PageID.222 Filed 11/11/20
                                                         11/25/20 Page 111 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.145
                                        PageID.223 Filed 11/11/20
                                                         11/25/20 Page 112 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.146
                                        PageID.224 Filed 11/11/20
                                                         11/25/20 Page 113 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.147
                                        PageID.225 Filed 11/11/20
                                                         11/25/20 Page 114 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.148
                                        PageID.226 Filed 11/11/20
                                                         11/25/20 Page 115 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.149
                                        PageID.227 Filed 11/11/20
                                                         11/25/20 Page 116 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.150
                                        PageID.228 Filed 11/11/20
                                                         11/25/20 Page 117 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.151
                                        PageID.229 Filed 11/11/20
                                                         11/25/20 Page 118 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.152
                                        PageID.230 Filed 11/11/20
                                                         11/25/20 Page 119 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.153
                                        PageID.231 Filed 11/11/20
                                                         11/25/20 Page 120 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.154
                                        PageID.232 Filed 11/11/20
                                                         11/25/20 Page 121 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.155
                                        PageID.233 Filed 11/11/20
                                                         11/25/20 Page 122 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.156
                                        PageID.234 Filed 11/11/20
                                                         11/25/20 Page 123 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.157
                                        PageID.235 Filed 11/11/20
                                                         11/25/20 Page 124 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.158
                                        PageID.236 Filed 11/11/20
                                                         11/25/20 Page 125 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.159
                                        PageID.237 Filed 11/11/20
                                                         11/25/20 Page 126 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.160
                                        PageID.238 Filed 11/11/20
                                                         11/25/20 Page 127 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.161
                                        PageID.239 Filed 11/11/20
                                                         11/25/20 Page 128 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.162
                                        PageID.240 Filed 11/11/20
                                                         11/25/20 Page 129 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.163
                                        PageID.241 Filed 11/11/20
                                                         11/25/20 Page 130 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.164
                                        PageID.242 Filed 11/11/20
                                                         11/25/20 Page 131 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.165
                                        PageID.243 Filed 11/11/20
                                                         11/25/20 Page 132 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.166
                                        PageID.244 Filed 11/11/20
                                                         11/25/20 Page 133 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.167
                                        PageID.245 Filed 11/11/20
                                                         11/25/20 Page 134 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.168
                                        PageID.246 Filed 11/11/20
                                                         11/25/20 Page 135 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.169
                                        PageID.247 Filed 11/11/20
                                                         11/25/20 Page 136 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.170
                                        PageID.248 Filed 11/11/20
                                                         11/25/20 Page 137 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.171
                                        PageID.249 Filed 11/11/20
                                                         11/25/20 Page 138 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.172
                                        PageID.250 Filed 11/11/20
                                                         11/25/20 Page 139 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.173
                                        PageID.251 Filed 11/11/20
                                                         11/25/20 Page 140 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.174
                                        PageID.252 Filed 11/11/20
                                                         11/25/20 Page 141 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.175
                                        PageID.253 Filed 11/11/20
                                                         11/25/20 Page 142 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.176
                                        PageID.254 Filed 11/11/20
                                                         11/25/20 Page 143 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.177
                                        PageID.255 Filed 11/11/20
                                                         11/25/20 Page 144 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.178
                                        PageID.256 Filed 11/11/20
                                                         11/25/20 Page 145 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.179
                                        PageID.257 Filed 11/11/20
                                                         11/25/20 Page 146 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.180
                                        PageID.258 Filed 11/11/20
                                                         11/25/20 Page 147 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.181
                                        PageID.259 Filed 11/11/20
                                                         11/25/20 Page 148 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.182
                                        PageID.260 Filed 11/11/20
                                                         11/25/20 Page 149 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.183
                                        PageID.261 Filed 11/11/20
                                                         11/25/20 Page 150 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.184
                                        PageID.262 Filed 11/11/20
                                                         11/25/20 Page 151 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.185
                                        PageID.263 Filed 11/11/20
                                                         11/25/20 Page 152 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.186
                                        PageID.264 Filed 11/11/20
                                                         11/25/20 Page 153 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.187
                                        PageID.265 Filed 11/11/20
                                                         11/25/20 Page 154 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.188
                                        PageID.266 Filed 11/11/20
                                                         11/25/20 Page 155 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.189
                                        PageID.267 Filed 11/11/20
                                                         11/25/20 Page 156 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.190
                                        PageID.268 Filed 11/11/20
                                                         11/25/20 Page 157 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.191
                                        PageID.269 Filed 11/11/20
                                                         11/25/20 Page 158 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.192
                                        PageID.270 Filed 11/11/20
                                                         11/25/20 Page 159 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.193
                                        PageID.271 Filed 11/11/20
                                                         11/25/20 Page 160 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.194
                                        PageID.272 Filed 11/11/20
                                                         11/25/20 Page 161 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.195
                                        PageID.273 Filed 11/11/20
                                                         11/25/20 Page 162 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.196
                                        PageID.274 Filed 11/11/20
                                                         11/25/20 Page 163 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.197
                                        PageID.275 Filed 11/11/20
                                                         11/25/20 Page 164 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.198
                                        PageID.276 Filed 11/11/20
                                                         11/25/20 Page 165 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.199
                                        PageID.277 Filed 11/11/20
                                                         11/25/20 Page 166 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.200
                                        PageID.278 Filed 11/11/20
                                                         11/25/20 Page 167 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.201
                                        PageID.279 Filed 11/11/20
                                                         11/25/20 Page 168 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.202
                                        PageID.280 Filed 11/11/20
                                                         11/25/20 Page 169 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.203
                                        PageID.281 Filed 11/11/20
                                                         11/25/20 Page 170 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.204
                                        PageID.282 Filed 11/11/20
                                                         11/25/20 Page 171 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.205
                                        PageID.283 Filed 11/11/20
                                                         11/25/20 Page 172 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.206
                                        PageID.284 Filed 11/11/20
                                                         11/25/20 Page 173 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.207
                                        PageID.285 Filed 11/11/20
                                                         11/25/20 Page 174 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.208
                                        PageID.286 Filed 11/11/20
                                                         11/25/20 Page 175 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.209
                                        PageID.287 Filed 11/11/20
                                                         11/25/20 Page 176 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.210
                                        PageID.288 Filed 11/11/20
                                                         11/25/20 Page 177 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.211
                                        PageID.289 Filed 11/11/20
                                                         11/25/20 Page 178 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.212
                                        PageID.290 Filed 11/11/20
                                                         11/25/20 Page 179 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.213
                                        PageID.291 Filed 11/11/20
                                                         11/25/20 Page 180 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.214
                                        PageID.292 Filed 11/11/20
                                                         11/25/20 Page 181 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.215
                                        PageID.293 Filed 11/11/20
                                                         11/25/20 Page 182 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.216
                                        PageID.294 Filed 11/11/20
                                                         11/25/20 Page 183 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.217
                                        PageID.295 Filed 11/11/20
                                                         11/25/20 Page 184 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.218
                                        PageID.296 Filed 11/11/20
                                                         11/25/20 Page 185 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.219
                                        PageID.297 Filed 11/11/20
                                                         11/25/20 Page 186 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.220
                                        PageID.298 Filed 11/11/20
                                                         11/25/20 Page 187 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.221
                                        PageID.299 Filed 11/11/20
                                                         11/25/20 Page 188 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.222
                                        PageID.300 Filed 11/11/20
                                                         11/25/20 Page 189 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.223
                                        PageID.301 Filed 11/11/20
                                                         11/25/20 Page 190 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.224
                                        PageID.302 Filed 11/11/20
                                                         11/25/20 Page 191 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.225
                                        PageID.303 Filed 11/11/20
                                                         11/25/20 Page 192 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.226
                                        PageID.304 Filed 11/11/20
                                                         11/25/20 Page 193 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.227
                                        PageID.305 Filed 11/11/20
                                                         11/25/20 Page 194 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.228
                                        PageID.306 Filed 11/11/20
                                                         11/25/20 Page 195 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.229
                                        PageID.307 Filed 11/11/20
                                                         11/25/20 Page 196 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.230
                                        PageID.308 Filed 11/11/20
                                                         11/25/20 Page 197 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.231
                                        PageID.309 Filed 11/11/20
                                                         11/25/20 Page 198 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.232
                                        PageID.310 Filed 11/11/20
                                                         11/25/20 Page 199 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.233
                                        PageID.311 Filed 11/11/20
                                                         11/25/20 Page 200 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.234
                                        PageID.312 Filed 11/11/20
                                                         11/25/20 Page 201 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.235
                                        PageID.313 Filed 11/11/20
                                                         11/25/20 Page 202 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.236
                                        PageID.314 Filed 11/11/20
                                                         11/25/20 Page 203 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.237
                                        PageID.315 Filed 11/11/20
                                                         11/25/20 Page 204 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.238
                                        PageID.316 Filed 11/11/20
                                                         11/25/20 Page 205 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.239
                                        PageID.317 Filed 11/11/20
                                                         11/25/20 Page 206 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.240
                                        PageID.318 Filed 11/11/20
                                                         11/25/20 Page 207 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.241
                                        PageID.319 Filed 11/11/20
                                                         11/25/20 Page 208 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.242
                                        PageID.320 Filed 11/11/20
                                                         11/25/20 Page 209 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.243
                                        PageID.321 Filed 11/11/20
                                                         11/25/20 Page 210 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.244
                                        PageID.322 Filed 11/11/20
                                                         11/25/20 Page 211 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.245
                                        PageID.323 Filed 11/11/20
                                                         11/25/20 Page 212 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.246
                                        PageID.324 Filed 11/11/20
                                                         11/25/20 Page 213 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.247
                                        PageID.325 Filed 11/11/20
                                                         11/25/20 Page 214 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.248
                                        PageID.326 Filed 11/11/20
                                                         11/25/20 Page 215 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.249
                                        PageID.327 Filed 11/11/20
                                                         11/25/20 Page 216 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.250
                                        PageID.328 Filed 11/11/20
                                                         11/25/20 Page 217 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.251
                                        PageID.329 Filed 11/11/20
                                                         11/25/20 Page 218 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.252
                                        PageID.330 Filed 11/11/20
                                                         11/25/20 Page 219 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.253
                                        PageID.331 Filed 11/11/20
                                                         11/25/20 Page 220 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.254
                                        PageID.332 Filed 11/11/20
                                                         11/25/20 Page 221 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.255
                                        PageID.333 Filed 11/11/20
                                                         11/25/20 Page 222 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.256
                                        PageID.334 Filed 11/11/20
                                                         11/25/20 Page 223 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.257
                                        PageID.335 Filed 11/11/20
                                                         11/25/20 Page 224 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.258
                                        PageID.336 Filed 11/11/20
                                                         11/25/20 Page 225 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.259
                                        PageID.337 Filed 11/11/20
                                                         11/25/20 Page 226 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.260
                                        PageID.338 Filed 11/11/20
                                                         11/25/20 Page 227 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.261
                                        PageID.339 Filed 11/11/20
                                                         11/25/20 Page 228 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.262
                                        PageID.340 Filed 11/11/20
                                                         11/25/20 Page 229 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.263
                                        PageID.341 Filed 11/11/20
                                                         11/25/20 Page 230 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.264
                                        PageID.342 Filed 11/11/20
                                                         11/25/20 Page 231 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.265
                                        PageID.343 Filed 11/11/20
                                                         11/25/20 Page 232 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.266
                                        PageID.344 Filed 11/11/20
                                                         11/25/20 Page 233 of 234
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-2,
                                   1-3, PageID.267
                                        PageID.345 Filed 11/11/20
                                                         11/25/20 Page 234 of 234
